Citation Nr: 0003553	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-38 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease.  

2.  Entitlement to service connection for esophago-gastric 
reflux.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1992 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for reactive airway disease and esophago-gastric 
reflux.

The case was previously before the Board in May 1996, when it 
was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service entrance examination report did not 
note the presence of any respiratory or gastrointestinal 
abnormality.  

3.  There is competent medical evidence contained in the 
service medical records showing that the veteran suffered 
from esophago-gastric reflux; there is no indication in any 
of the service medical records that this condition pre-
existed service.

4.  The service medical records clearly show that the veteran 
was diagnosed with reactive airway disease (asthma) during 
service, and she was separated from service under Medical 
Board proceedings because of this disease.  

5.  The Medical Board report contained in the veteran's 
service medical records states that the veteran's reactive 
airway disease existed prior to military service; there was 
no finding as to whether this disorder was aggravated during 
service.  

6.  A February 1997 VA pulmonary examination report indicates 
a current diagnosis of reactive airway disease; the 
physician's opinion was that the veteran's lung disorder did 
not exist prior to service.  

7.  The evidence as to whether or not the veteran's reactive 
airway disease existed prior to service is in equipoise.  


CONCLUSIONS OF LAW

1.  Reactive airway disease was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

2.  Esophago-gastric reflux was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that 
she has presented claims which are plausible.  We are 
satisfied that VA has assisted the veteran as much as it can 
in the development of her claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection also may be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (1999).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).  

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  The presumption 
only attaches where there has been an induction examination 
in which the disability subsequently noted was not detected.  
See Bagby, supra.

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The veteran's service medical records appear to be complete.  
On her July 1992 entrance examination the veteran's lungs 
were normal with no abnormalities noted by the examining 
physician.  On the accompanying report of medical history she 
indicated "no" when asked if she ever had asthma, shortness 
of breath, or frequents indigestion.  The service medical 
records reveal that shortly after beginning basic training 
the veteran had an "acute asthma attack" which included 
shortness of breath, progressive dyspnea, and wheezing.  The 
diagnosis was "reactive airway disease" and she was treated 
medically with an inhaler.  By December 1992 the veteran had 
suffered at least two asthma attacks and was submitted for 
discharge as unsuitable for service by Medical Board 
proceeding.  The December 1992 Medical Board reports 
concluded that the veteran's reactive airway disease existed 
prior to service and was not incurred during active service.  
The Medical Board report did not render a finding as to 
whether the veteran's asthma had been permanently aggravated 
by service.  The narrative of the Medical Board report 
specifically indicates that the veteran had no prior history 
of any shortness of breath or reactive airway disease, yet 
the conclusion of the Medical Board was that the veteran's 
asthma existed prior to service.  The service medical records 
also contain a December 1992 radiology report, which reveals 
that a gastrointestinal series was conducted.  The 
radiologist's impression was of a "mild degree of esophago-
gastric reflux.  Hypertrophic gastritis is suggested."

A September 1993 private medical record reveals that the 
veteran was treated for bronchitis.  In February 1997 a VA 
pulmonary examination of the veteran was conducted.  The 
examining physician reviewed the veteran's service medical 
records as part of the examination.  The diagnosis was 
reactive airway disease.  The physician's opinion, after 
reviewing all of the evidence of record, was that there was 
no basis to conclude that the veteran's asthma existed prior 
to service, and that the disorder was incurred during 
service.  The physician also indicated some interrelation 
between the veteran's gastrointestinal reflux disorder and 
her nighttime attacks of shortness of breath.  

The evidence of record includes competent medical evidence 
diagnosing esophago-gastric reflux during service.  The 
physician who conducted the 1997 VA examination indicated 
that the veteran continued to have esophago-gastric reflux 
disease.  There is no indication that this disorder existed 
prior to service.  As such, based on the record, this 
disorder was first shown during service and service 
connection is granted for esophago-gastric reflux.

The evidence of record reveals that the veteran suffered from 
reactive airway disease during her short period of military 
service.  The clinical records do not indicate that this 
disease existed prior to the veteran's entry into service.  
The veteran had no history of any such disorder.  The service 
department Medical Board concluded that the reactive airway 
disease existed prior to service and was not incurred during 
service even though there was no prior history of the 
disease.  The opinion of the pulmonologist who conducted the 
1997 VA examination was that the Medical Board was incorrect 
and that the veteran's reactive lung disease did not exist 
prior to service, but was incurred during service.  Moreover, 
no lung abnormality was noted on the veteran's entrance 
examination report.  When the veteran's claim is analyzed on 
a direct basis the evidence is at least in equipoise.  That 
is, there is one medical opinion stating that reactive airway 
disease existed prior to service and one medical opinion 
stating that it did not pre-exist service but was incurred 
during service.  With the evidence in equipoise the benefit 
of the doubt in resolving the issue must be given to the 
veteran and service connection granted.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). 




ORDER

Service connection for reactive airway disease is granted.  

Service connection for esophago-gastric reflux is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

